Memorandum. (1)
JAMES OTIS, Edmund Trowbridge, Jeremy Gridley, Richard Dana, Benjamin Kent, Daniel Farnham, John Worthington, James Otis, junr., James Putnam, Joseph Hawley, John Chipman, Oxenbridge Thacher, Robert Auchmuty, Sam’l White, James Hovey, Samuel Fitch, Jonathan Sewall, William Cushing, Robert Treat Paine, William Pynchon, William Read, Samuel Swift, Joseph Dudley, Benja: Gridley, Samuel Quincy, and John Adams, having been called by the Court to be Barristers at Law, the following Gentlemen, viz., Edmund Trowbridge, Jeremy Gridley, Benjamin Kent, James Otis, junr., Oxenbridge Thacher, Robert Auchmuty, Samuel Fitch, Jonathan Sewall, Robert Treat Paine, Samuel Swift, Samuel Quincy, and John Adams, Esquires, appeared accordingly this Term in Barristers’ Habits. (2)

(1) As this memorandum closes the record of the term on the Suffolk docket, it is here inserted, although not a part of Mr. Quincy’s reports.


(2) John Adams was sworn on the 14th of November, 1761. Rec. 1761, vol. 239. In a note to his diary at that date he says: “About this time the project was conceived, I suppose by the Chief Justice, Mr. Hutchinson, of clothing the judges and lawyers with robes. Mr. Quincy and I were directed to prepare our gowns and bands and tie wigs, and were admitted barristers, having practised three years at the inferior courts according to our new rules.” 2 John Adams’s Works, 133. See also Adams’s Letters to Tudor, 10 Ib. 233, 245.